DETAILED ACTION
I.	Claims 1-20 have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                    Examiner’s Statement of Reasons for Allowance
Claims 1-20 are allowed over the prior art.
This action is in reply to the Applicant’s correspondence on 08/16/2021.
The amendments to claims 1, 8 and 15 give cause for the previous 35 U.S.C. 112(a) rejections to said claims to be hereby withdrawn.
The following is an Examiner’s statement of reasons for the indication of allowable claimed subject matter.
As per independent claims 1, 8, and 15, generally, the prior art of record, United States Patent Application Publication No. US 20190042867 A1 to Chen et al. which shows a multi-domain cascade convolutional neural network; and United States Patent Application Publication No. US 20190173919 A1 to Irimie et al. which shows systems and methods for AIDA based second chance, fails to teach alone, or in combination, other than via hindsight, at the time of the filing of the claimed invention, the italicized claim elements (i.e., claim 1: “wherein the trust module controls whether a plurality of inputs to the local subsystem are trustworthy as a function of at least one of (1) detecting a failure of the at least one bus channel, (2) detecting that the at least one bus channel is providing data outside a predetermined max window, and (3) identifying an occurrence of an oddnumbered bus channel cycling between a minimum value and maximum value”; claim 8: “analyzing the data stream for a pattern with the trained neural network: wherein the condition comprises at least one of (1) detecting a failure of a bus channel in communication with a flight control computer, (2) detecting that the bus channel is providing data outside a predetermined max window, and (3) identifying an occurrence of an odd-numbered bus channel cycling between a minimum value and a maximum value”; claim 15: “wherein the trust module makes the determination as a function of data of the input data stream as a function of at least one of (1)  detecting a failure of the at least one bus channel, (2) detecting that the at least one bus channel is providing data outside a predetermined max window, and (3) identifying an occurrence of an odd-numbered bus channel cycling between a minimum value and maximum value”), at the time of the filing of the claimed invention; serving to patently distinguish the invention from said prior art.  
Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH L AVERY whose telephone number is (571)272-8627.  The examiner can normally be reached on M-F 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH L AVERY/Primary Examiner, Art Unit 2431